

 
 

--------------------------------------------------------------------------------

 
                                                                                                                                                          EXECUTION
VERSION





 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUBJECT TO
SECTION 6 BELOW, NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.
 


 
WARRANT TO PURCHASE 7,752 SHARES OF COMMON STOCK
 
 


 
 
Warrant No.
CSW-10-009                                                              September
9, 2011
 
 


 
THIS CERTIFIES THAT, for value received, Oxford Finance LLC (“Holder”) is
entitled to subscribe for and purchase SEVEN THOUSAND SEVEN HUNDRED FIFTY-TWO
(7,752) shares of fully paid and nonassessable Common Stock of Cytori
Therapeutics Inc., a Delaware corporation (the “Company”), at the Warrant Price
(as hereinafter defined), subject to the provisions and upon the terms and
conditions hereinafter set forth.  As used herein, the term “Common Stock” shall
mean Company’s presently authorized common stock, $0.001 par value per share,
and any stock into which such common stock may hereafter be converted or
exchanged and the term “Warrant Shares” shall mean the shares of Common Stock
which Holder may acquire pursuant to this Warrant and any other shares of stock
into which such shares of Common Stock may hereafter be converted or exchanged.
 
This Warrant is issued pursuant to that certain Amended and Restated Loan and
Security Agreement, dated as of June 11, 2010, by and among Company, the other
entities or persons signatory thereto as loan parties, General Electric Capital
Corporation, a Delaware corporation, as agent and lender, and the other
financial institutions signatory thereto from time to time as enders, as amended
by that certain First Amendment to Amended and Restated Loan and Security
Agreement, dated as of June 23, 2011, and as further amended by that certain
Second Amendment to Amended and Restated Loan and Security Agreement, dated as
of the date hereof in connection with that certain Promissory Note in the
original principal amount of $2,333,332.00, dated as of the date hereof executed
by Company in favor of Holder.
 
 
1.           Warrant Price.  The “Warrant Price” shall initially be THREE and
01/100 dollars ($3.01) per share, subject to adjustment as provided in Section 7
below.
 
2.           Conditions to Exercise.  The purchase right represented by this
Warrant may be exercised at any time, or from time to time, in whole or in part
during the term commencing on the date hereof and ending at 5:00 P.M. Pacific
time on the seventh anniversary of the date of this Warrant (the “Expiration
Date”).
 
3.           Method of Exercise or Conversion; Payment; Issuance of Shares;
Issuance of New Warrant.
 
(a)           Cash Exercise.  Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised by Holder hereof, in whole or in
part, by the surrender of the original of this Warrant (together with a duly
executed Notice of Exercise in substantially the form attached hereto as Exhibit
A) at the principal office of Company (as set forth in Section 19 below) and by
payment to Company, by certified or bank check, or wire transfer of immediately
available funds, of an amount equal to the then applicable Warrant Price per
share multiplied by the number of Warrant Shares then being purchased.  In the
event of any exercise of the rights represented by this Warrant, certificates
for the shares of stock so purchased shall be in the name of, and delivered to,
Holder hereof, or as such Holder may direct (subject to the terms of transfer
contained herein and upon payment by such Holder hereof of any applicable
transfer taxes).  Such delivery shall be made within 30 days after exercise of
this Warrant and at Company’s expense and, unless this Warrant has been fully
exercised or expired, a new Warrant having terms and conditions substantially
identical to this Warrant and representing the portion of the Warrant Shares, if
any, with respect to which this Warrant shall not have been exercised, shall
also be issued to Holder hereof within 30 days after exercise of this Warrant.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)           Conversion.   In lieu of exercising this Warrant as specified in
Section 3(a), Holder may from time to time convert this Warrant, in whole or in
part, into Warrant Shares  by surrender of the original of this Warrant
(together with a duly executed Notice of Exercise in substantially the form
attached hereto as Exhibit A) at the principal office of Company, in which event
Company shall issue to Holder the number of Warrant Shares computed using the
following formula:
 
X = Y (A-B)
A
 
Where:
 
X = the number of Warrant Shares to be issued to Holder.
 
Y = the number of Warrant Shares purchasable under this Warrant (at the date of
such calculation).
 
A = the Fair Market Value of one share of Company’s Common Stock (at the date of
such calculation).
 
B = Warrant Price (as adjusted to the date of such calculation).
 
(c)           Fair Market Value.  For purposes of this Section 3, Fair Market
Value of one share of Company’s Common Stock shall mean:
 
(i)           The average of the closing bid and asked prices of Common Stock
quoted in the Over-The-Counter Market Summary, the last reported sale price
quoted on the Nasdaq Stock Market or on any other exchange on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
the Wall Street Journal for the ten (10) trading days prior to the date of
determination of Fair Market Value; or
 
(ii)           In the event of an exercise in connection with a merger,
acquisition or other consolidation in which Company is not the surviving entity,
the per share Fair Market Value for the Common Stock shall be the value to be
received per share of Common Stock by all holders of the Common Stock in such
transaction as determined by the Board of Directors; or
 
(iii)           In any other instance, the per share Fair Market Value for the
Common Stock shall be as determined in the reasonable good faith judgment of
Company’s Board of Directors.
 
In the event of 3(c)(ii) or 3(c)(iii), above, Company’s Board of Directors shall
prepare a certificate, to be signed by an authorized officer of Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Common Stock.  The Board of Directors will also
certify to Holder that this per share Fair Market Value will be applicable to
all holders of Company’s Common Stock.  Such certification must be made to
Holder at least ten (10) business days prior to the proposed effective date of
the merger, consolidation, sale, or other triggering event as defined in
3(c)(ii) or 3(c)(iii).
 
 
-2-

--------------------------------------------------------------------------------

 
(d)           Automatic Exercise.  To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation if the then-Fair
Market Value of a Warrant Share exceeds the then-Warrant Price, unless Holder
notifies Company in writing to the contrary prior to such automatic exercise.
 
 
(e)           Treatment of Warrant Upon Acquisition of Company.
 
(i)           Certain Definitions.  For the purpose of this Warrant,
"Acquisition" means any sale, exclusive license, or other disposition of all or
substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof, where the holders of Company's securities before the
transaction beneficially own less than a majority of the outstanding voting
securities of the successor or surviving entity after the transaction.  For
purposes of this Section 3(e), “Affiliate” shall mean any person or entity that
owns or controls directly or indirectly ten percent (10%) or more of the voting
capital stock of Company, any person or entity that controls or is controlled by
or is under common control with such persons or entities, and each of such
person’s or entity’s officers, directors, joint venturers or partners, as
applicable.
 
(ii)           Cash Acquisition.  In the event of an Acquisition in which the
sole consideration is cash, Holder may either (a)  exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Acquisition or (b) permit the
Warrant to expire automatically upon the consummation of such
Acquisition.  Company shall provide Holder with written notice of any proposed
Acquisition together with such reasonable information as Holder may request in
connection with such contemplated Acquisition giving rise to such notice, which
is to be delivered to Holder not less than ten (10) business days prior to the
closing of the proposed Acquisition.
 
(iii)           Asset Sale.  In the event of an Acquisition that is an arms
length sale of all or substantially all of Company’s assets (and only its
assets) to a third party that is not an Affiliate of Company (a “True Asset
Sale”), Holder may either (a) exercise its conversion or purchase right under
this Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (b) permit the Warrant to continue until the
Expiration Date if Company continues as a going concern following the closing of
any such True Asset Sale.  Company shall provide Holder with written notice of
any proposed asset sale together with such reasonable information as Holder may
request in connection with such asset sale giving rise to such notice, which is
to be delivered to Holder not less than ten (10) business days prior to the
closing of the proposed asset sale.
 
(iv)           Assumption of Warrant.  Upon the closing of any Acquisition other
than those particularly described in subsections (ii) and (iii) above, the
successor entity shall assume the obligations of this Warrant, and this Warrant
shall be exercisable for the same securities, cash, and property as would be
payable for the Warrant Shares issuable upon exercise of the unexercised portion
of this Warrant as if such Warrant Shares were outstanding on the record date
for the Acquisition and subsequent closing.  The Warrant Price and/or number of
Warrant Shares shall be adjusted accordingly.
 
 
-3-

--------------------------------------------------------------------------------

 
(v)           Early Termination of Warrant in Certain Other
Circumstances.  Notwithstanding the foregoing provisions of Section 3(e)(iv),
but subject to the terms of Section 3(d), in the event that the acquiror in an
Acquisition does not agree to assume this Warrant at and as of the closing of
such Acquisition, this Warrant, to the extent not exercised or converted on or
prior to such closing, shall terminate and be of no further force or effect as
of immediately following the closing of such Acquisition if all of the following
conditions are met: (A) the acquiror is subject to the reporting requirements of
Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (B) the class of stock or other security of the acquiror
that would be received by Holder in connection with such Acquisition were Holder
to exercise or convert this Warrant on or prior to the closing thereof is listed
for trading on a national securities exchange or approved for quotation on an
automated inter-dealer quotation system, and (C) the value (determined as of the
closing of such Acquisition in accordance with the definitive agreements
therefor) of the acquiror stock and/or other securities that would be received
by Holder in respect of each Warrant Share were Holder to exercise or convert
this Warrant on or prior to the closing of such Acquisition is equal to or
greater than three (3) times the then-effective Warrant Price.
 
4.           Representations and Warranties of Holder and Company.
 
(a)           Representations and Warranties by Holder.  Holder represents and
warrants to Company as follows:
 
(i)           Evaluation.  Holder has substantial experience in evaluating and
investing in private placement transactions of securities of companies similar
to Company so that Holder is capable of evaluating the merits and risks of its
investment in Company and has the capacity to protect its interests.
 
(ii)           Resale.  Except for transfers to an affiliate of Holder, Holder
is acquiring this Warrant and the Warrant Shares issuable upon exercise of this
Warrant (collectively the “Securities”) for investment for its own account and
not with a view to, or for resale in connection with, any distribution
thereof.  Holder does not presently have any agreement, plan or understanding,
directly or indirectly, with any person to distribute or effect the distribution
of any of the Securities to or through any person.  Holder understands that the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”) by reason of a specific exemption from the registration provisions
of the Act which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein.
 
(iii)           Rule 144.  Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.
 
(iv)           Accredited Investor.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.
 
(v)           Opportunity To Discuss.  Holder has had an opportunity to discuss
Company’s business, management and financial affairs with its management and an
opportunity to review Company’s facilities.  Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business and prospects which Company
believes to be material but were not necessarily a thorough or exhaustive
description.
 
 
-4-

--------------------------------------------------------------------------------

 
(b)           Representations and Warranties by Company.   Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct as of the date hereof.
 
 
(i)           Corporate Organization and Authority.  Company (a) is a
corporation duly organized, validly existing, and in good standing in its
jurisdiction of incorporation; (b) has the corporate power and authority to own
and operate its properties and to carry on its business as now conducted and as
currently proposed to be conducted; and (c) is qualified as a foreign
corporation in all jurisdictions where such qualification is required.
 
 
(ii)           Corporate Power.  Company has all requisite corporate power and
authority to execute, issue and deliver this Warrant, to issue the Warrant
Shares issuable upon exercise or conversion of this Warrant, and to carry out
and perform its obligations under this Warrant and any related agreements.
 
 
(iii)           Authorization; Enforceability.  All corporate action on the part
of Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.
 
 
(iv)           Valid Issuance of Warrant and Warrant Shares.  This Warrant has
been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Warrant Shares issuable upon conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws.  Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation or this Warrant.  Assuming the
truth and accuracy of Holder’s representations and warranties set forth in
Section 4(a), no registration under the Act is required for the offer and sale
of this Warrant or the issuance of the Warrant Shares, pursuant to the terms of
this Warrant and neither Company nor any authorized agent acting on its behalf
has or will take any action hereafter that would cause the loss of such
exemption.
 
 
(v)           No Conflict.  The execution, delivery, and performance of this
Warrant will not result in (a) any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (1) any provision of Company’s Certificate of Incorporation or by-laws;
(2) any provision of any judgment, decree, or order to which Company is a party,
by which it is bound, or to which any of its material assets are subject; (3)
any contract, obligation, or commitment to which Company is a party or by which
it is bound; or (4) any statute, rule, or governmental regulation applicable to
Company, or (b) the creation of any lien, charge or encumbrance upon any assets
of Company.
 
 
 
-5-

--------------------------------------------------------------------------------

 
(vi)           Reports. Company has previously furnished or made available to
Holder complete and accurate copies, as amended or supplemented, of its
(a) Annual Report on Form 10-K for the fiscal year ended December 31, 2010, as
filed with the Securities and Exchange Commission (the “SEC”), and (b) all other
reports filed by Company under Section 13 or subsections (a) or (c) of
Section 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act”) with the SEC since December 31, 2010 (such reports are collectively
referred to herein as the “Company Reports”).  The Company Reports constitute
all of the documents required to be filed by Company under Section 13 or
subsections (a) or (c) of Section 14 of the Exchange Act with the SEC from
December 31, 2010 through the date of this Warrant.  The Company Reports
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder when filed.  As of their respective dates
of filing with the SEC, the Company Reports did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
 
5.           Legends.
 
 
(a)           Legend.  Each certificate representing the Warrant Shares shall be
endorsed with substantially the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND
EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY COMPANY) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.
 
 
Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied.  Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.
 
(b)           Removal of Legend and Transfer Restrictions.  The legend relating
to the Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant
shall be removed and Company shall issue a certificate without such legend to
Holder if (i) the Securities are registered under the Act and a prospectus
meeting the requirements of Section 10 of the Act is available or (ii) Holder
provides to Company an opinion of counsel for Holder reasonably satisfactory to
Company, a no-action letter or interpretive opinion of the staff of the SEC
reasonably satisfactory to Company, or other evidence reasonably satisfactory to
Company, to the effect that public sale, transfer or assignment of the
Securities may be made without registration and without compliance with any
restriction such as Rule 144.
 
6.           Condition of Transfer or Exercise of Warrant.  It shall be a
condition to any transfer or exercise of this Warrant that at the time of such
transfer or exercise, Holder shall provide Company with a representation in
writing that Holder or transferee is acquiring this Warrant and the shares of
Common Stock to be issued upon exercise for investment purposes only and not
with a view to any sale or distribution, or will provide Company with a
statement of pertinent facts covering any proposed distribution; provided, that
in the case of a transfer of this Warrant, such requirement shall be deemed
satisfied by the execution and delivery to the Company by Holder and the
transferee of an Assignment in substantially the form attached hereto as Exhibit
B.  As a further condition to any transfer of this Warrant or any or all of the
shares of Common Stock issuable upon exercise of this Warrant, other than a
transfer registered under the Act, Company may request a legal opinion, in form
and substance satisfactory to Company and its counsel, reciting the pertinent
circumstances surrounding the proposed transfer and stating that such transfer
is exempt from the registration and prospectus delivery requirements of the
Act.  Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder, provided that any such transferee is an
“accredited investor” within the meaning of Regulation D under the Act.  As
further condition to each transfer, at the request of Company, Holder shall
surrender this Warrant to Company and the transferee shall receive and accept a
Warrant, of like tenor and date, executed by Company.  Notwithstanding anything
to the contrary herein, after receipt by Oxford Finance LLC (“Oxford”) of this
executed Warrant, Oxford may transfer this Warrant to Oxford Finance Funding I,
LLC, an Affiliate of Oxford (as the term Affiliate is defined under the
Securities Act of 1933, as amended).  In the event of such transfer, by
accepting transfer of this Warrant and as a condition to the effectiveness of
such transfer, Oxford Finance Funding I, LLC shall be deemed to have made to
Company the representations and warranties set forth in Section 4(a) hereof.


 
-6-

--------------------------------------------------------------------------------

 
7.           Adjustment for Certain Events. The number and kind of securities
purchasable upon the exercise of this Warrant and the Warrant Price shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:
 
 
(a)           Reclassification or Merger.  In case of (i) any reclassification
or change of securities of the class issuable upon exercise of this Warrant
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), (ii)
any merger of Company with or into another corporation (other than a merger with
another corporation in which Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or (iii) any
sale of all or substantially all of the assets of Company, subject to the
provisions of Section 3(e) hereof, Company, or such successor or purchasing
corporation, as the case may be, shall duly execute and deliver to Holder a new
Warrant (in form and substance satisfactory to Holder of this Warrant), or
Company shall make appropriate provision without the issuance of a new Warrant,
so that Holder shall have the right to receive, at a total purchase price not to
exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the Warrant Shares theretofore issuable upon exercise or
conversion of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change,
merger or sale by a holder of the number of shares of Common Stock then
purchasable under this Warrant, or in the case of such a merger or sale in which
the consideration paid consists all or in part of assets other than securities
of the successor or purchasing corporation, at the option of Holder, the
securities of the successor or purchasing corporation having a value at the time
of the transaction equivalent to the value of the Warrant Shares purchasable
upon exercise of this Warrant at the time of the transaction.  Any new Warrant
shall provide for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 7.  The provisions
of this subparagraph (a) shall similarly apply to successive reclassifications,
changes, mergers and transfers.
 
(b)           Subdivision or Combination of Shares.  If Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Common Stock, the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.
 
(c)           Stock Dividends and Other Distributions.  If Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by Company such that Holder shall receive upon exercise
of this Warrant a proportionate share of any such dividend or distribution as
though it were Holder of the Warrant Shares as of the record date fixed for the
determination of the shareholders of Company entitled to receive such dividend
or distribution.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Adjustment of Number of Shares.  Upon each adjustment in the
Warrant Price pursuant to clause (i) of Section 7(c), the number of Warrant
Shares purchasable hereunder shall be adjusted, to the nearest whole share, to
the product obtained by multiplying the number of Warrant Shares purchasable
immediately prior to such adjustment in the Warrant Price by a fraction, the
numerator of which shall be the Warrant Price immediately prior to such
adjustment and the denominator of which shall be the Warrant Price immediately
thereafter.
 
8.           Notice of Adjustments.  Whenever any Warrant Price or the kind or
number of securities issuable under this Warrant shall be adjusted pursuant to
Section 7 hereof, Company shall prepare a certificate signed by an officer of
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of this Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
Holder as set forth in Section 19 hereof.
 
9.           Financial and Other Reports.  If at any time prior to the earlier
of the Expiration Date and the complete exercise of this Warrant, Company is no
longer subject to the reporting requirements of Section 13 or Section 15(d) of
the Exchange Act, Company shall furnish to Holder (a) quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements within 45 days of each fiscal quarter end,
in a form acceptable to Holder and certified by Company’s president or chief
financial officer, and (b) annual audited consolidated and, if available,
consolidating balance sheets, statements of operations and cash flow statements
certified by an independent certified public accountant selected by Company and
reasonably satisfactory to Holder within 120 days of the fiscal year end or, if
sooner, promptly after such time as Company’s Board of Directors receives the
audit; provided, however, that Holder execute and deliver to Company a
nondisclosure agreement in a form reasonably acceptable to Company prior to
receipt of any such reports.


10.           Transferability of Warrant.  This Warrant is transferable on the
books of Company at its principal office by the registered Holder hereof upon
surrender of this Warrant properly endorsed, subject to compliance with
Section 6 and applicable federal and state securities laws.  Company shall issue
and deliver to the transferee a new Warrant representing the Warrant so
transferred.  Upon any partial transfer, Company will issue and deliver to
Holder a new Warrant with respect to the portion of the Warrant not so
transferred.  Holder shall not have any right to transfer any portion of this
Warrant to any direct competitor of Company.
 
11.           Reserved.
 
 
-8-

--------------------------------------------------------------------------------

 
12.           No Fractional Shares.  No fractional share of Common Stock will be
issued in connection with any exercise or conversion hereunder, but in lieu of
such fractional share Company shall make a cash payment therefor upon the basis
of the Warrant Price then in effect.
 
13.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise or conversion of this Warrant shall be made
without charge to Holder for any United States or state of the United States
documentary stamp tax or other incidental expense with respect to the issuance
of such certificate, all of which taxes and expenses shall be paid by Company,
and such certificates shall be issued in the name of Holder.
 
14.           No Shareholder Rights Until Exercise.  Except as expressly
provided herein, this Warrant does not entitle Holder to any voting rights or
other rights as a shareholder of Company prior to the exercise hereof.
 
15.           Registry of Warrant.  Company shall maintain a registry showing
the name and address of the registered Holder of this Warrant.  This Warrant may
be surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.
 
16.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, on delivery of an indemnity reasonably satisfactory to Company in
form and amount, and, if mutilated, upon surrender and cancellation of this
Warrant, Company will execute and deliver a new Warrant, having terms and
conditions substantially identical to this Warrant, in lieu hereof.
 
17.           Miscellaneous.
 
 
(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
Company on the date hereof.
 
 
(b)           Successors.  This Warrant shall be binding upon any successors or
assigns of Company.
 
 
(c)           Headings.  The headings used in this Warrant are used for
convenience only and are not to be considered in construing or interpreting this
Warrant.
 
 
(d)           Saturdays, Sundays, Holidays.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday in the State
of New York, then such action may be taken or such right may be exercised on the
next succeeding day not a legal holiday.
 
(e)           Attorney’s Fees.   In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.
 
18.           No Impairment.  Company will not, by amendment of its Certificate
of Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder hereof against impairment; provided, however, that
notwithstanding the foregoing, nothing in this Warrant shall restrict or impair
Company’s right to effect changes to the rights, preferences, and privileges
associated with the Warrant Shares with the requisite consent of the
stockholders as may be required to amend its Certificate of Incorporation from
time to time so long as such amendment affects the rights, preferences, and
privileges granted to Holder associated with the Warrant Shares in the same
manner as the other holders of outstanding shares of the same class.
 
 
-9-

--------------------------------------------------------------------------------

 
19.           Addresses.  Any notice required or permitted hereunder shall be in
writing and shall be mailed by overnight courier, registered or certified mail,
return receipt requested, and postage prepaid, or otherwise delivered by hand or
by messenger, addressed as set forth below, or at such other address as Company
or Holder hereof shall have furnished to the other party in accordance with the
delivery instructions set forth in this Section 19.
 


 
If to Company:                              Cytori Therapeutics Inc.
3020 Callan Road
San Diego, California 92121
Phone: (858) 458-0900
Facsimile: (858) 450-4335
Attn: Chief Financial Officer


 
With a copy to:
Cytori Therapeutics Inc.

 
3020 Callan Road

 
San Diego, California 92121

Phone: (858) 458-0900
Facsimile: (858) 450-4335
Attn: In-House Counsel


If to Holder:                                   Oxford Finance LLC
133 North Fairfax Street
Alexandria, VA 22314
Attention: Chief Operating Officer
Facsimile: (703) 519-6010


 
If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day), and if sent by facsimile transmission to the facsimile number provided in
this Section 19, on the date of transmission, provided that the sender receives
a machine-generated confirmation of successful transmission completed before
5:00 p.m. Pacific time (if on a business day, and if not, on the next business
day).
 
 
-10-

--------------------------------------------------------------------------------

 
 
20.           Notice of Certain Events.  If the Company proposes at any time (a)
to declare any dividend or distribution upon any of its stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for sale any shares of the Company's capital stock (or other
securities convertible into such capital stock), other than (i) pursuant to the
Company's stock option or other compensatory plans, (ii) in connection with
commercial credit arrangements or equipment financings, (iii) in connection with
strategic transactions for purposes other than capital raising, or (iv) the
issuance of any shares of the Company’s capital stock upon the exercise of any
warrants outstanding as of the date hereof; (c) to effect any reclassification
or recapitalization of any of its stock;  or (d) to merge or consolidate with or
into any other corporation, or sell, lease, license, or convey all or
substantially all of its assets, or to liquidate, dissolve or wind up, then, in
connection with each such event, the Company shall give Holder: (1) at least 10
days prior written notice of the date on which a record will be taken for such
dividend, distribution, or subscription rights (and specifying the date on which
the holders of common stock will be entitled thereto) or for determining rights
to vote, if any, in respect of the matters referred to in (a) and (b) above; and
(2) in the case of the matters referred to in (c) and (d) above at least 10 days
prior written notice of the date when the same will take place (and specifying
the date on which the holders of common stock will be entitled to exchange their
common stock for securities or other property deliverable upon the occurrence of
such event).   Company will also provide information requested by Holder
reasonably necessary to enable Holder to comply with Holder’s accounting or
reporting requirements; provided, however, that Holder execute and deliver to
Company a nondisclosure agreement in a form reasonably acceptable to Company
prior to receipt of any such information.
 
 
21.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.
 
 
22.           GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 


 
[Remainder of page intentionally blank; signature page follows]
 


 
 
-11-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized on the date specified above.
 
CYTORI THERAPEUTICS INC.




By:   /s/ Mark
Saad                                                                                  
Name:   Mark
Saad                                                                    
Title:      CFO                                                                






ACCEPTED AND AGREED TO:


OXFORD FINANCE LLC




By:    /s/ John G.
Henderson                                                                                 
Name:     John G.
Henderson                                                                 
Title:        Vice President & General
Counsel                                                              


 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF EXERCISE
To:


Cytori Therapeutics Inc.
3020 Callan Road
San Diego, California 92121
Phone: (858) 458-0900
Facsimile: (858) 450-4335
Attn: Chief Financial Officer
 
1.  
The undersigned Warrantholder (“Holder”) elects to acquire shares of the Common
Stock (the “Common Stock”) of Cytori Therapeutics Inc. (the “Company”), pursuant
to the terms of the Stock Purchase Warrant dated September 9, 2011 (the
“Warrant”).

 
2.  
Holder exercises its rights under the Warrant as set forth below (check one):

 
 
(           )
Holder elects to purchase _____________ shares of Common Stock as provided in
Section 3(a) and tenders herewith a check in the amount of $___________ as
payment of the purchase price.

 
 
(           )
Holder elects to convert the purchase rights into shares of Common Stock as
provided in Section 3(b) of the Warrant.

 
3.  
Holder surrenders the Warrant with this Notice of Exercise.

 
Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution
and that Holder has no present intention of distributing or reselling the
shares.
 
Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:
 
 
Name:                                ______________________________
 
Address:                      ______________________________
 
Taxpayer I.D.:                                ______________________________
 


[NAME OF HOLDER]


By:                                                                    
Name:                                                             
Title:                                                             


Date:   _______ ___, 20___
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT




For value received, Oxford Finance LLC hereby sells, assigns and transfers unto


Name:           [ASSIGNEE]
Address:                                                      
Tax ID:                                                      




that certain Warrant to Purchase Shares of Common Stock issued by Cytori
Therapeutics Inc. (the “Company”), on September 9, 2011 (the “Warrant”) together
with all rights, title and interest therein.




OXFORD FINANCE LLC


By:                                                                           
Name:                                                                           
Title:                                                                           


Date:                                                                




By its execution below, and for the benefit of the Company, [ASSIGNEE] makes
each of the representations and warranties set forth in Section 4(a) of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.
 
 [ASSIGNEE]
 
By:___________________________
Name:________________________
Title:  _______________________